23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David Lee PRINCE, Jr., Plaintiff Appellant,v.Robert M. HALEY, Defendant Appellee.
No. 93-6386.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1993Decided:  May 4, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1794-AM).
David Lee Prince, Jr., Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
David Lee Prince appeals the district court's dismissal, pursuant to 28 U.S.C.A. Sec. 1915(d) (West 1966), of his complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988).  Prince filed suit against Robert M. Haley, who represented Prince in a state habeas corpus proceeding.  Prince alleged that Haley was ineffective in his representation, and conspired with the prosecutor, the judge, the trial attorney, and an assistant attorney general to deprive him of his rights.


2
After giving Prince an opportunity to show cause why the complaint should not be dismissed as frivolous, the district court concluded that Haley was not a state actor under Sec. 1983.  We agree.   Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982).  Prince's claim that Haley conspired with various state actors is a bald allegation which may properly be dismissed pursuant to Sec. 1915(d).   See Phillips v. Mashburn, 746 F.2d 782 (11th Cir.1984).  The district court acted within its discretion in dismissing this action as frivolous.  Denton v. Hernandez, 60 U.S.L.W. 4346 (U.S.1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.


3
AFFIRMED.